DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/22/2021 and 01/12/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-6 allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding Independent claim 1, Wake et al. US 2005/0226625 A1 (hereinafter Wake) is considered to be the closest prior art reference of record. Wake teaches a power over fiber system (Abst.; Fig. 1) comprising: a first data communication device (central optical transceiver 1, Fig. 1) including a power sourcing equipment including a semiconductor laser that oscillates 
Wake does not teach wherein the optical fiber cable includes: a core that transmits the signal light; a first cladding that is positioned in contact with periphery of the core and transmits the feed light; and a second cladding that is positioned in contact with periphery of the first cladding, wherein radial refractive index distribution of the first cladding is distribution in which refractive index gradually decreases from a local maximum at an internal point toward points where the first cladding is in contact with the core and the second cladding, respectively, the internal point being away from the core and the second cladding, and wherein the refractive index of the core is higher than the refractive index of the first cladding at the point where the first cladding is in contact with the core. However, Mukasa US 2001/0021298 A1 
However, neither Wake nor Mukasa teaches wherein the first cladding transmits the feed light; wherein the radial refractive index distribution of the first cladding is a distribution in which the refractive index gradually decreases from a local maximum at an internal point toward points where the first cladding is in contact with the core and the second cladding, respectively, the internal point being away from the core and the second cladding. Additionally, it would not have been obvious to one of ordinary skill in the art to modify Wake or Mukasa to include such features in view of any of the cited prior art references of record.

The same reasoning also applies to Independent claim 4.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sanderson et al. US 8358893 B1; Greene et al. US 2018/0083715 A1; Davey et al. US 2011/0181436 A1; Skertic et al. US 2018/0375590 A1; Arai et al. US 2002/0102085 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DAVID W LAMBERT/Examiner, Art Unit 2636